

115 HR 109 IH: Mortgage Insurance Tax Deduction Act of 2017
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 109IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Ms. Brownley of California introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to make permanent the deduction for mortgage insurance
			 premiums.
	
 1.Short titleThis Act may be cited as the Mortgage Insurance Tax Deduction Act of 2017. 2.Deduction for mortgage insurance premiums made permanent (a)In generalSection 163(h)(3)(E) of the Internal Revenue Code of 1986 is amended by striking clause (iv).
 (b)Effective dateThe amendment made by this section shall apply to amounts paid or accrued after December 31, 2016. 